George Rose Smith, Justice. In this condemnation case the Highway Commission appeals from a verdict and judgment fixing the landowners’ compensation at $4,000. The testimony of the landowners’ expert witness, a professional appraiser with 44 years’ experience, amply supports the verdict. Nor was there any error in the court’s refusal to strike the “before” value testimony of Carlton A. Smith, one of the owners. He had lived in the community for 27 years and had watched the sales of land in the area through the years. He valued his farm at $2,000 an acre and stated on cross-examination, without objection, that he had been offered that amount for his land. Such an offer, like hearsay, is not admissible as proof of value, but we have held that hearsay testimony, if not objected to, may support a verdict. Ark. State Highway Commn. v. Bradford, 252 Ark. 1037, 482 S.W. 2d 107 (1972). An offer falls in the same category. It was not shown that the offer in question was not an adequate basis for Smith’s opinion. Affirmed.